

116 HR 2824 IH: Fair Access to Credit Scores Act of 2019
U.S. House of Representatives
2019-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2824IN THE HOUSE OF REPRESENTATIVESMay 17, 2019Mr. Cohen (for himself, Ms. Norton, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to require the inclusion of credit scores with free annual
			 credit reports provided to consumers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Access to Credit Scores Act of 2019. 2.Credit scores included in free annual disclosures (a)In generalSection 609 of the Fair Credit Reporting Act (15 U.S.C. 1681g) is amended—
 (1)in subsection (a)(1)— (A)by striking and at the end and inserting a period;
 (B)by striking except that— and all that follows through (A) if the and inserting except that if the; and (C)by striking subparagraph (B);
 (2)in subsection (a), by adding at the end the following:  (7)If the consumer reporting agency is a consumer reporting agency that compiles and maintains files on consumers on a nationwide basis as described in section 603(p), each such agency shall disclose a current credit score generated using the scoring algorithm, formula, model, program, or mechanism that is most frequently used to generate credit scores sold to creditors, subject to regulations of the Bureau, along with any information in the consumer’s file at the time of the request concerning credit scores or any other risk scores or other predictors relating to the consumer, if such request is made in connection with a free annual disclosure made pursuant to section 612(a).
 (8)Such other consumer information as the Bureau considers appropriate with respect to consumer financial education, including the information required by subsection (f)(1), information describing the credit score of the consumer with respect to a range of possible credit scores, and the general factors contributing to the credit scores of consumers.; and
 (3)in subsection (f)— (A)in paragraph (1)—
 (i)by striking , a consumer reporting agency and all that follows through shall include— and inserting or a risk score, a consumer reporting agency shall supply to the consumer—; and (ii)by amending subparagraph (A) to read as follows:
							
 (A)any credit score or risk score in the file of the consumer at the consumer reporting agency;; (B)in paragraph (2)—
 (i)by redesignating subparagraph (B) as subparagraph (C); and (ii)by striking subparagraph (A) and inserting the following:
							
 (A)Credit scoreThe term credit score means a numerical value or a categorization derived from a statistical tool or modeling system used by a person who makes or arranges a loan to predict the likelihood of certain credit behaviors, including default.
 (B)Risk scoreThe term risk score means a numerical value or a categorization derived from a statistical tool or modeling system based upon information from a consumer report for the purpose of predicting the likelihood of certain behaviors or outcomes, and includes scores used for the underwriting of insurance.;
 (C)by striking paragraph (6) and inserting the following:  (6)Maintenance of credit scoresAll consumer reporting agencies shall maintain in the consumer’s file credit scores or any other risk scores or other predictors relating to the consumer for a period of not less than 1 year beginning on the date on which such information is generated.;
 (D)by striking paragraph (7) and redesignating paragraphs (8) and (9) as paragraphs (7) and (8), respectively; and
 (E)in paragraph (7) (as so redesignated), by inserting before the period at the end the following: , except that a consumer reporting agency described in section 603(p) shall provide a credit score without charge to the consumer if the consumer is requesting the score in connection with a free annual disclosure made pursuant to section 612(a).
 (b)Inclusion in free reportsSection 612(g) of the Fair Credit Reporting Act (15 U.S.C. 1681j(g)) is amended— (1)in paragraph (1)—
 (A)by striking free credit report and inserting free or low cost credit report or credit score; and (B)by inserting and free credit scores after free credit reports; and
 (2)in paragraph (2), by inserting or free credit score, as applicable, after free credit report. (c)Technical correctionsThe Fair Credit Reporting Act (15 U.S.C. 1681a et seq.) is amended—
 (1)in section 603 (15 U.S.C. 1681a)— (A)in subsection (d)(2)(D), by striking (x) and inserting (y);
 (B)in subsection (q)(5), by striking 103(i) and inserting 103(j); and (C)in subsection (v), by striking Bureau and inserting Federal Trade Commission;
 (2)in section 604 (15 U.S.C. 1681b)— (A)in subsection (b)—
 (i)in paragraph (2)(B)(i), by striking section 615(a)(3) and inserting section 615(a)(4); (ii)in paragraph (3)(B)(ii), by striking clause (B)(i)(IV) and inserting clause (i)(IV);
 (iii)in paragraph (4)(A)(ii), by inserting and after the semicolon; and (iv)by striking section 609(c)(3) each place that term appears and inserting section 609(c); and
 (B)in subsection (g)(5), by striking paragraph (2).— and all that follows through The Bureau and inserting paragraph (2).—The Bureau; (3)in section 605 (15 U.S.C. 1681c)—
 (A)in subsection (f), by striking who and inserting which; and (B)in subsection (h)(2)(A)—
 (i)by striking shall,, and inserting shall,; and (ii)by striking Commission,, and inserting Commission,;
 (4)in section 605A(h)(1)(A) (15 U.S.C. 1681c–1(h)(1)(A)), by striking 103(i) and inserting 103(j); (5)in section 607(e)(3)(A) (15 U.S.C. 1681e(e)(3)(A)), by striking section 604(b)(4)(E)(i) and inserting section 604(b)(4)(D)(i);
 (6)in section 609 (15 U.S.C. 1681g)— (A)in subsection (a)(3)(C)(i), by striking section 604(b)(4)(E)(i) and inserting section 604(b)(4)(D)(i);
 (B)in subsection (c)(1)— (i)in the paragraph heading, by striking Commission and inserting Bureau; and
 (ii)in subparagraph (B)(vi), by striking 603(w) and inserting 603(x); (C)in subsection (e)(2)(B)(ii)(II), by striking an; and
 (D)by striking The Commission each place that term appears and inserting The Bureau; (7)in section 610 (15 U.S.C. 1681h)—
 (A)in subsection (b)(1), by inserting section after under; and (B)in subsection (e), by inserting a comma after on the report;
 (8)in section 611 (15 U.S.C. 1681i), by striking The Commission each place that term appears and inserting The Bureau; (9)in section 612 (15 U.S.C. 1681j)—
 (A)in subsection (a)(1)— (i)in subparagraph (A), by striking (w) and inserting (x); and
 (ii)in subparagraph (C), by striking 603(w) each place that term appears and inserting 603(x); (B)in subsection (g)(2), by striking televison and inserting television; and
 (C)by striking The Commission each place that term appears and inserting The Bureau; and (10)in section 621 (15 U.S.C. 1681s)—
 (A)in subsection (a)(1), in the first sentence, by striking , subsection (b); (B)in subsection (e)(2), by inserting a period after provisions of this title; and
 (C)in subsection (f)(2), by striking The Commission and inserting The Bureau. 